Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.  The Examiner response is interspersed after each of Applicant’s remarks (see Applicant’s remarks dated 8/16/22, pp. 7-11).

Attorney Docket No. 030310-000430USThe Office Action indicates that, in Figure 15, reference numeral 420 should be corrected to 420". Applicant respectfully disagrees, as the specification only refers to "420" in reference to Figure 15. 

The Office Action alleges that page 14, line 26 should read 420" instead of 420. 
Applicant respectfully disagrees. As noted above, Figure 15 and the specification both use 420 to identify and refer to the "pipe or duct 420" and no correction is necessary. 

The pipe shown in fig. 17 is the same as the pipe shown in fig. 15. Therefore either fig. 15 with its accompanying written description needs to be changed for element 420” or fig. 17 with its written description needs to be changed to 420.  In the non-final office action, the Examiner choose recommended changing the former to change fig. 15.  However, the issue can be resolved by either changing fig. 15 or fig. 17.
Claim 29 is amended to recite the "corresponding single one liquid submersion cooled electronic device."   

Claim 29, lines 19-20 and 20-21 still needs to corrected to "the corresponding single one of the liquid submersion cooled electronic devices"  (which is plural) that has antecedence in “ a corresponding single one of liquid cooled electronic devices” of lines 17-18 (which is also plural).
The Office Action indicates that claim 33, line 2 should recite "devices" instead of "device" ; however, claim 33 already recites "devices" so no further change is needed. 
8 of 12 
IBUTZEL\000151253\0016\100010722.vl-8/16/22The Examiner meant that “devices” needs to be changed to “devices,”
App. No. 17/702,306 Attorney Docket No. 030310-000430US 
Claim 34 is amended to recite "an ambient pressure." Applicant respectfully submits that these antecedent amendments are not intended to change the scope or meaning of the associated claims or claim terms and are made only to comply with the Office's requirements.

The Examiner agrees that this correction along with similar changes do not change the claim scope.
[T]he term[]  . . . "horizontal cover [] not sealed" are described at least at page 2, lines 23-25 of the specification as originally filed. 

This cited part of the specification includes “[t]he sealable enclosure may be sealed with a lid or hatch.”  Which supports that the claimed horizontal cover is sealed, and not that the horizontal cover is not sealed as claim 34, line 5 requires.  A negative limitation of “not sealed” requires support in the original disclosure of the benefit application, which the Examiner cannot find.
The "pressure relief / equalization device" is described at least at page 2, lines 23-28. The use of "one or more gaskets or seals" in conjunction with the sealable/removable "lid or hatch" inherently describes the use of a pressure equalization device (or set of devices) sufficiently for one of skill in the art to understand that the inventors of the present application had possession of this feature.

First, Applicant argues that “[t]he use of ‘one or more gaskets or seals’ in conjunction with the sealable/removable ‘lid or hatch’ inherently describes the use of a pressure equalization device (or set of devices).   The Examiner respectfully disagrees.  “Inherently” means that this must always be case.   The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  A gasket/seal/O-ring seals, but is not designed to be in any way a pressure relief/equalization device.
Second, "pressure relief device" is a specific device that is usually a valve that opens when a threshold pressure is reached to prevent over pressurization. (U.S. patent 11,122,704 at col. 3, line 61 describes as “such as an air vent or check valve).  A "pressure equalization device" is a specific device that usually expands and contracts to maintain a predetermined pressure.  One of ordinary skill in art under the broadest reasonable interpretation would not consider “[t]he use of ‘one or more gaskets or seals’ in conjunction with the sealable/removable ‘lid or hatch’” to be in any way a "pressure relief / equalization device."  “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).” MPEP 2111.  The originally filed priority application does not disclose a "pressure relief / equalization device” but the claimed element is the result of the claims being copied from U.S. patent 11,122,704.  The originally filed priority application is of no help in interpreting the meaning of the claimed element of the "pressure relief / equalization device."
Claim 33 is amended to remove reference to a "plurality of switches," rendering the rejection of claim 33 moot.  

While the change has been made to claim 33, the same change has not been made to claim 37.
The Office Action notes that claim 34 requires that the horizontal cover is not sealed, in which case "would not the pressure of the interior space always be equal to the ambient pressure; and the pressure relief/equalization device would not even be needed?" Office Action, p. 6. However, as discussed during the interview, an unsealed lid still may be sufficiently tight to prevent consistent, regular pressure equalization. For example, even a loose-fitting, unsealed cover may cause the internal pressure of the interior space to rise, as any vapor accumulating within the unit would not be able immediately to escape. Only if the cover permitted essentially continuous open flow to the ambient environment would the pressure be the same as ambient pressure. So, for at least this reason, it is entirely possible to have both an unsealed cover and a pressure equalization device and claim 34 is not indefinite. 

Original claim 34 of the instant application is copied claim 6 from U.S. patent 11,122,704 (and is claim 11 of corresponding application no. 16/685,233).  The disclosure of U.S. patent 11,122,704 at col. 3, line 58 – col. 4, line 2 states:

The minimization of pressure between the interior space 605 and the ambient can be achieved in any suitable manner. For example, in one embodiment a pressure relief/equalization mechanism 608, such as an air vent or check valve or other pressure relief/equalization mechanism, can be provided in the cover 606 as illustrated in FIG. 1 to provide air communication between the interior space and the ambient. In another embodiment, pressure minimization can be achieved simply as a result of the cover 606 not fitting closely or sealing with the tray 604. Because the housing 602 is not intended to be pressurized, there is no need to seal and pressurize the device 600. 

What the above passage is disclosing is two separate embodiments, one having a pressure relief/equalization mechanism 608; and another where the cover 606 is not fitting closely or sealing with the tray 604.  The Examiner of the instant application believes that these two disclosed conditions are mutually exclusive that there is either “a pressure relief/equalization mechanism” or “the cover is not sealing the tray” but not both together in a single embodiment.  The limitation of “the horizontal cover is not sealed with the tray” is a claim amendment dated 6/19/20 of application no. 16/685,233.  The Examiner of the instant application believes that an embodiment having both “a pressure relief/equalization mechanism” and “the cover is not sealing the tray” has not been disclosed in the originally filed application no. 16/685,233, but is the result of a claim amendment which combined two mutually exclusive embodiments.  However, the Examiner agrees with the Applicant that “Applicant is entitled to include a device in the claim even when it may narrow the claim beyond what is strictly necessary.”  Therefore, the 35 USC 112b rejection has been withdrawn, but the 35 USC 112a new matter rejections of the “pressure relief/equalization mechanism” and “the cover is not sealing the tray” are being maintained. 
Claims 34-37 stand rejected under 35 U.S.C. §103 as being allegedly unpatentable over Huang (U.S. Pub. No. 2014/0352928) in view of Seitz (U.S. Patent No. 4,527,221). Independent 10 of 12IBUTZEL\000151253\0016\100010722.vl-8/16/22 App. No. 17/702,306Attorney Docket No. 030310-000430USclaim 34 is amended to recite that the heat exchanger is "disposed within the interior space." . . .  it is clear from Huang's description and drawings that the cooling volume and the heat exchanger are separated from one another, meaning that the coolant must leave the cooling volume in which the electronic devices to be cooled are contained. In contrast, claim 34 recites an arrangement in which the heat exchanger is integrated with the cooling volume which may, in part, reduce the risk of coolant loss due to coolant entering and exiting the interior volume. Such an arrangement is not disclosed or suggested by Huang as applied by the Office Action.

The Examiner has reinterpreted the Huang reference to teach or suggest the amended claim 34.  The heat exchanger has two separate fluid paths, one for the single phase dielectric cooling liquid and another for the secondary cooling liquid to flow through.  Para. [0025], lines 6-7 of Huang discloses “the heat exchanger 12 [is] immersed in the cooling medium 111” which means that the heat exchanger is disposed within the interior space as amended claim 34 requires. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure relief/equalization device” (claims 29 and 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because: either in fig. 15, reference numeral “420” should be --420”--, or in fig. 17, reference numeral “420”” should be –420-- (see Examiner response to arguments, above).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: either page 14, lines 26 and 34,“420” should be --420”-- or page 15, line 1, ,“420” ” should be --420-- (see Examiner response to arguments, above and should be consistent with the drawing change).  Appropriate correction is required.
Claim Objections
Claims 29, 30, 32, and 33 are objected to because of the following informalities:  
a.	Claim 29, line 19, “the corresponding single one liquid submersion cooled electronic device” should be “the corresponding single one of the liquid submersion cooled electronic devices” having antecedence in lines 17-18;
b.	Claim 29, lines 20-21, “the corresponding liquid submersion cooled electronic device” should be “the corresponding single one of the liquid submersion cooled electronic devices” having antecedence in lines 17-18;
c.	Claim 33, line 2, “devices” should be “devices,”; and
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 30, and 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant application has a benefit claim as a continuation of a series of applications.  The Examiner can find no support in any of the prior applications from which the instant applications claims priority for:
a.	the horizontal cover is not sealed with the liquid light tray (claim 34, line 5);
b.	a pressure relief/equalization device (claim 29, line 13 and claim 34, line 6); and
c.	a plurality of switches (claim 37, line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang (2014/0352928) and Seitz (US 4,527,221).
With respect to Claim 34, Huang teaches a liquid submersion cooled electronic device, comprising: a liquid tight tray (fig. 4, 11 which includes 12) having a horizontal bottom wall (fig. 4, far side of 11) and vertical side walls (fig. 1, sides of 11) defining an interior space (fig. 4, inside of 11), an at least partially open (fig. 4, near side of 11) top opposite the horizontal bottom wall; at least one heat generating electronic component (14) disposed within the interior space; a single phase dielectric cooling liquid (¶[0007], l. 1 and 111) in the interior space, the single phase dielectric cooling liquid partially or fully submerging (¶[0010], l. 5) and in direct contact with the at least one heat generating electronic component; a pump (13) having a pump inlet (inlet of 13) in fluid communication (13 is in 111 because 13 is pumping 111) with the interior space and a pump outlet (outlet of 13); a heat exchanger disposed within (¶[0025], ll. 6-7) the interior space, the heat exchanger having a heat exchanger inlet in fluid communication (12 is also immersed in 111) with the pump outlet, and a heat exchanger outlet (figs. 3 and 4, near lower 13) in fluid communication with the interior space; and the heat exchanger is configured to be in fluid communication with a secondary cooling fluid loop (16) that supplies a secondary cooling liquid (¶[0034], l. 9) to the heat exchanger.  Huang fails to disclose a horizontal cover removably attached to the liquid tight tray and disposed over the at least partially open top, the horizontal cover is not sealed with the liquid tight tray; a pressure relief/equalization device in the horizontal cover which provides air communication between the interior space and ambient environment wherein pressure in the interior space equals ambient pressure.  Seitz teaches a horizontal cover (fig. 1, 18,20) removably attached (using 22) to the liquid tight tray (12) and disposed over the at least partially open top; a pressure relief/equalization device (24) in the horizontal cover which provides air communication between the interior space and an ambient environment wherein a pressure in the interior space equals an ambient pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang with a cover and pressure relief/equalization device of Seitz for the purpose of retaining the liquid in the tray and providing a means to release any built up pressure within the tray.  Huang and Seitz fail to disclose the horizontal cover is not sealed with the liquid tight tray, however Seitz does disclose the horizontal cover is sealed (col. 2, l. 42) with the liquid tight tray.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the sealing of Seitz if the sealing is not required in order to reduce the expense of trying to seat the tray, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
With respect to Claims 35-37, Huang further teaches the pump is disposed within (see fig. 4) the interior space and the pump inlet is submerged (see fig. 4) in the single phase dielectric cooling liquid (claim 35), the pump and the heat exchanger are disposed at a first end (fig. 4, left side) of the liquid tight tray (claim 36) and the at least one heat generating electronic component comprises a plurality of heat generating electronic components (14) within the interior space, and wherein the plurality of heat generating devices are a plurality of processors (14 and ¶[0024], l. 2; blade servers have processors) (claim 37).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



RJH  8/30/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835